Exhibit 10.4

EXECUTION VERSION

SUPPLEMENTAL CONFIRMATION

 

To: Red Hat, Inc.

100 East Davie Street

Raleigh, North Carolina 27601

 

From: Goldman, Sachs & Co.

 

Subject: Accelerated Stock Buyback

 

Ref. No: SDB2502327240

 

Date: October 2, 2014

 

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“Dealer”) and Red Hat, Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between Dealer and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

1.     This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of October 2, 2014 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

 

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:    October 2, 2014 Forward Price Adjustment Amount:    USD 0.99
Calculation Period Start Date:    October 8, 2014 Scheduled Termination Date:   
February 27, 2015 First Acceleration Date:    November 24, 2014 Prepayment
Amount:    USD 375,000,000 Prepayment Date:    October 7, 2014



--------------------------------------------------------------------------------

Initial Shares:    5,312,555 Shares; provided that if, in connection with the
Transaction, Dealer is unable, after using good faith commercially reasonable
efforts, to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that Dealer is able to so borrow or otherwise acquire; and
provided further that if the Initial Shares are reduced as provided in the
preceding proviso, then Dealer shall use good faith commercially reasonable
efforts to borrow or otherwise acquire an additional number of Shares equal to
the shortfall in the Initial Shares delivered on the Initial Share Delivery Date
and shall deliver such additional Shares as promptly as practicable, and all
Shares so delivered shall be considered Initial Shares. Initial Share Delivery
Date:    October 7, 2014 Termination Price:    USD 28.24 per Share Additional
Relevant Days:    The 5 Exchange Business Days immediately following the
Calculation Period.

3.     Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4.     This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 

2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

 

Yours sincerely, GOLDMAN, SACHS & CO. By:   /s/ Daniela A. Rouse   Name: Daniela
A. Rouse   Title: Vice President

 

Agreed and Accepted By:

 

RED HAT, INC.

By:   /s/ Paul J. Argiry   Name: Paul J. Argiry   Title: VP & Treasurer

 

3